Citation Nr: 1442821	
Decision Date: 09/24/14    Archive Date: 09/30/14

DOCKET NO.  09-49 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

G. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from August 1965 to August 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) located in Waco, Texas.  

The Veteran testified before the undersigned at a December 2011 travel Board hearing.  A transcript of the hearing is of record.  

The Board notes that a request to advance this case on the docket was received while the case was being adjudicated.  The AOD motion is moot.  

The issues on appeal were originally before the Board in June 2012 when they were remanded for additional evidentiary development.  


FINDINGS OF FACT

1.  Hearing loss disability for VA purposes was not present in service or for many years after discharge, and it is not etiologically related to service and was not caused or permanently worsened by service-connected disability.

2.  Tinnitus was not present in service, is not etiologically related to service and was not caused or permanently worsened by service-connected disability.



CONCLUSIONS OF LAW

1.  The requirements for establishing service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R §§ 3.303, 3.385 (2013).

2.  The requirements for establishing service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). The Court further held that VA failed to demonstrate that, "lack of such a pre-AOJ-decision notice was not prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as amended by the Veterans Benefits Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832 ) (providing that "[i]n making the determinations under [section 7261(a)], the Court shall . . . take due account of the rule of prejudicial error")." 

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess/Hartman v. Nicholson 19 Vet. App. 473 (2006). 

The record reflects that the originating agency provided the appellant with the notice required under the VCAA by a letter mailed in October 2008, prior to the initial adjudication of the claim in January 2009.  

The record also reflects that the Veteran has been afforded appropriate VA examinations.  The examiner who conducted the July 2012 VA examination had access to and reviewed the pertinent evidence in the claims file, provided diagnoses with etiology opinions and supported those opinions with persuasive rationales.  The originating agency has obtained the service treatment records and identified VA and private post-service treatment records.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate either claim.  The Board is also unaware of any such evidence.  Therefore, the Board is also satisfied that VA has complied with the duty to assist requirements of the VCAA and the pertinent implementing regulation. 

Accordingly, the Board will address the merits of the Veteran's claims.

Service connection criteria

Service connection may be granted for disability due to a disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

Service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Service connection may also be established the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App.439, 448 (1995). 

Service connection for certain chronic diseases, including sensorineural hearing loss, will be presumed if they are manifest to a compensable degree within the year after active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

In addition to the general service connection provisions, impaired hearing will be considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In deciding this appeal, the Board must weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  The Board is also mindful that it cannot make its own independent medical determination, and that there must be plausible reasons for favoring one medical opinion over another.  Evans v. West, 12 Vet. App. 22, 31 (1998).  

The Board notes that for audiometric testing by VA on June 30, 1966 or earlier or by a service department October 31, 1967 or earlier it will be assumed that the report is in ASA (American Standards Association) units.  For reports after that date, it will be assumed that the audiometric testing is done in ISO (ANSI) (International Standards Organization) units.  Since the current definition for a hearing loss disability-found at 38 C.F.R. § 3.385 is based on ISO units, military audiograms from before November 1967 must be converted from ASA to ISO units.  The ASA units are converted to ISO by adding 15 dB to the finding at 500 Hz, 10 dB to the findings at 1,000 Hz, 2,000 Hz, and 3,000 Hz, and 5 dB to the finding at 4,000 Hz.

Analysis

The Board finds that service connection is not warranted for bilateral hearing loss and tinnitus.  

The service treatment records were silent as to complaints of, diagnosis of or treatment for hearing loss and tinnitus.  

At the time of the Veteran's entrance examination in June 1965, pure tone thresholds, in decibels, converted from ASA to ISO units, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
5
5
Not reported
30
LEFT
30
5
15
Not reported
10

The Veteran completed a Report of Medical History in June 1965 wherein he denied having or ever having had ear, nose or throat trouble.  


At the time of the Veteran's separation examination in June 1967, pure tone thresholds, in decibels, converted from ASA to ISO units, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
Not reported
15
LEFT
15
15
25
Not reported
10


The Veteran completed a Report of Medical History in June 1967 wherein he denied having or ever having had ear, nose or throat trouble and also denied experiencing hearing loss.  

There are no pertinent records dated within one year of the Veteran's discharge which document the presence of hearing loss to a compensable degree for VA purposes.  To the extent that the Veteran is alleging that he had hearing loss to a compensable degree within one year of discharge, the Board finds these allegations to be without probative value.  While the Veteran is competent to report on experiencing reduced audio acuity, he is not competent to quantify the extent of loss of acuity as this requires specialized medical testing.  The Board notes the Veteran submitted a claim of entitlement to service connection for gonorrhea in February 1974.  This is the first time that he attempted to obtain compensation from VA for disabilities which were due to active duty service.  He did not file his claims for hearing loss and tinnitus until August 2008.   The Board finds it reasonable to assume that, if the Veteran had had noticeable hearing loss within one year of discharge, he would have filed a claim for compensation at that time.  The Board further notes the Veteran expressly denied experiencing hearing loss on the Report of Medical History he completed in June 1967.  Based on the above, the Board finds the preponderance of the competent probative evidence of record demonstrates that the Veteran did not have hearing loss to a compensable degree within one year of discharge.  As such, service connection is not warranted for hearing loss on a presumptive basis.  

The first evidence of the presence of hearing loss for VA purposes is dated in July 2008.  At that time, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
65
55
55
60
45
LEFT
50
50
50
70
60

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and of 76 percent in the left ear.  Reports of audiological testing conducted subsequent to this time continue to document the presence of hearing loss for VA purposes.  Additionally, the post service medical evidence also documents diagnoses of tinnitus but this is many years after discharge.  Significantly, while there is competent probative evidence demonstrating the current existence of hearing loss for VA purposes as well as tinnitus, the Board finds there is no competent probative evidence which links the tinnitus and/or hearing loss to the Veteran's active duty service.  

The only evidence of record which links hearing loss and tinnitus to the Veteran's active duty service is the Veteran's allegations and testimony.  In August 2008, the Veteran submitted his claims of entitlement to service connection for hearing loss and tinnitus.  He reported he was exposed to noise from weapons firing as well as other noise exposure.  He currently had hearing loss and ringing in the ears.  

In October 2008, the Veteran submitted a statement that he was exposed to the firing of weapons while on active duty which left him deaf for five or ten minutes.  He did not remember being furnished with any hearing protection.  Since active duty, he had trouble with his hearing.  He ignored his deafness through the years because he had a family to support.  Through the years, the condition had gotten worse.  He was unable to obtain any pertinent medical records as most of his doctors were dead or retired.  

The Veteran testified before a hearing officer at his local RO in August 2010 that he did not have problems with his hearing prior to active duty service.  He opined that the firing range caused his hearing problems.  After shooting, he would be unable to hear for a while.  He also began to experience a ringing sound at that time that he did not have before.  The military was the only place he was exposed to loud nose.  He denied being a hunter.  He was not issued ear plugs or hearing protection on the firing range.  He said his wife had been complaining about his hearing since the time they were married in 1969.  The first time the Veteran actually sought treatment for his hearing problems was approximately two years prior.  He was employed driving a truck for the last 20 years.  

The Veteran testified before the undersigned in December 2011 that he was exposed to loud noise while in the military including the firing of weapons.  After firing the weapons, he had difficulty hearing and ringing in his ears.  No hearing protection was used.  He denied that he was exposed to hazardous noise during his employment as a lease operator for a petroleum company.  The Veteran's spouse testified that the Veteran had hearing problems from the time they were married in 1969 which had gotten worse over the years.  The Veteran testified that he did not seek any treatment for hearing loss prior to 2009 because he had to work to support his family.  He reported he had hearing loss and tinnitus since active duty.  

The Veteran is competent to provide evidence regarding the symptomology he experiences through his senses including hearing loss and tinnitus.  As set out above, he is not competent to quantify the extent of hearing loss he experiences in terms of Hertz.  The Board further notes that competency and credibility are two different determinations the Board must make in evaluating the Veteran's allegations and testimony.  Significantly, the Board finds that reduced probative value should be accorded both the allegations and testimony form the Veteran regarding the etiology of his hearing loss and tinnitus, as well as the allegations from his spouse.

With regard to hearing loss, the Veteran has testified that he had had hearing loss since the time of his active duty service which had progressively increased since that time.  The spouse testified that he had hearing loss from 1969 onwards.  Significantly, the Board finds it pertinent that at the time he completed his Report of Medical History in June 1967, the Veteran denied having or ever having had hearing loss.  The Board finds this contemporaneous statement has more probative value then the Veteran's subsequent allegations which were advanced when there was a chance for pecuniary gain.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) [contemporaneous evidence has greater probative value than history as reported by the veteran].  Not only may the Veteran's memory have dimmed with time, but self-interest may play a role in the more recent statements.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [interest may affect the credibility of testimony]; cf. Pond v. West, 12 Vet. App. 341, 346 (1999).

The Veteran has argued that he did not seek treatment for hearing loss because he had a family to support.  The Board notes, however, that prior to August 2008, the Veteran had submitted several claims, with the first being received by VA in February 1974.  The Board finds it reasonable to assume that, if the Veteran had had hearing loss since the time of his discharge and thought it was due to active duty, he would have submitted a claim for compensation for the disorder closer to the time of his discharge from active duty.  He was aware of the VA compensation system as evidenced by his prior claims.  Furthermore, if he had financial obligations as stated, it would seem more likely that the Veteran would have submitted a claim for compensation for his hearing loss closer to the time of his discharge if, in fact, he had had hearing loss since the time of discharge and believed that it was caused by active duty service.  

A May 2005 VA clinical record revealed the Veteran denied having hearing problems at that time.  This weighs against a determination that the Veteran had had hearing loss since the time of his discharge.  

In September 2008, the Veteran informed a clinician that he noticed gradually progressive hearing loss for the past 40 years.  He did not notice fluctuation.  He had had bilateral tinnitus for the past 15-20 years, worse on the left side.  He did not remember the onset of the tinnitus but had almost daily episodes of imbalance since 1968.  Physical examination was conducted.  The pertinent impression was sensorineural hearing loss.  A separate clinical record dated the same month reveals the Veteran reported he had persistent vertigo since 1968 and tinnitus for the preceding two years.  He had longstanding difficulty hearing in all situations.  He had noise exposure while in the Army.  He denied recreational and occupational noise exposure.  The assessment was sensorineural hearing loss that was sufficient to limit speech understanding and warranted binaural amplification.  The Board finds the medical history documented in these records weighs against the Veteran's claim.  This is the first time the Veteran is seeking medical treatment for his hearing loss.  While he reported he had noise exposure on active duty, he also reported his hearing loss did not begin until 40 years prior (1968).  He did not actually report that his hearing loss began during active duty.  The Board finds it reasonable to assume that, if the Veteran had had hearing loss since the time of his active duty service, he would have so stated rather than reporting hearing loss for 40 years, especially after he informs the clinicians of the in-service noise exposure.  

The Veteran has provided significantly conflicting accounts of when his tinnitus began.  He testified that he had experienced ringing in his ears while on active duty and continuously thereafter.  However, in September 2008, the Veteran informed a clinician that his tinnitus began 15 or 20 years prior and that he did not remember the date of onset of the tinnitus.  Another record dated in September 2008 reveals the Veteran reported that his tinnitus had been present for two years.  At the time of the December 2008 VA examination, the Veteran alleged that his tinnitus had been present for 40 years (1968).  At the time of the July 2012 VA examination, the Veteran informed the examiner that his tinnitus began in 1971 or 1972.  These discrepancies further support the Board's decision to afford reduced probative value to the Veteran's self-reported etiology of his hearing loss and tinnitus.  

There is evidence of record which indicates that the Veteran's hearing loss and tinnitus are not etiologically linked to active duty.  Some of this evidence is to be accorded significant probative weight.  


On the authorized audiological evaluation in December 2008,  pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
65
60
65
65
60
LEFT
55
55
55
60
60

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and of  84 percent in the left ear.  The diagnosis was bilateral sensorineural hearing loss.  The Veteran reported he was exposed to grenades and weapons firing.  He denied occupational and recreational noise exposure.  He also reported that tinnitus had been present for 40 years.  The examiner opined that the Veteran's bilateral hearing loss and tinnitus are less likely as not cause by or a result of noise exposure during active duty.  The rationale for the opinion was that the Veteran's hearing at separation was normal but 6000 Hz and 8000 Hz were not tested.  Noise exposure also affects these frequencies.  While this document provides some evidence to support a determination that the hearing loss and tinnitus are not etiologically linked to active duty, the probative value of the report is lessened by the rationale provided which is based on a determination that the Veteran's hearing was normal at discharge.  In Hensley v. Brown, 5 Vet. App. 155, 157 (1993), the Court indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a relationship between the Veteran's service and his current disability.  The Board notes that the Court's directives in Hensley are consistent with 38 C.F.R. § 3.303(d), which provides that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R.§ 3.303(d).


A private audiological examination was conducted in January 2012.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
70
70
65
75
65
LEFT
55
55
55
65
70

No opinion was provided regarding the etiology of the hearing loss.  

At the time of a July 2012 VA audiological examination,  pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
55
60
65
65
LEFT
50
50
65
60
50

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 94 percent in the left ear.  The diagnoses were sensorineural hearing loss.  The examiner opined that the hearing loss was not at least as likely as not due to the Veteran's active duty service.  The rationale provided was that there was no significant threshold shift when the in-service hearing examinations conducted in June 1965 and June 1967 were compared to each other.  The examiner observed that the Veteran denied having ear, nose or throat trouble and hearing loss in June 1965 and June 1967.  The examiner opined that the upward shift of thresholds documented on the separation examination were not significant and could have resulted from a quieter or different testing area used for the two examinations.  The examiner found that hearing loss did not pre-exist service.  It was written that the Veteran was exposed to noise during active duty and had also been exposed to all kinds of tractor and equipment noise as a farmer for most of his life.  The Veteran denied any medical history of ear infection, head trauma, fevers or medications that could have affected his hearing.  The examiner noted the following:

The immittance testing revealed reduced tympanic membrane and/or middle ear mobility in both ears and is often responsible for a decreased hearing in the lower frequency area and could result in a somewhat flat audiogram configuration or pattern (often described as flat loss).  The typical noise induced hearing loss manifests itself in a much different audiogram configuration. 

The examiner also diagnosed the presence of tinnitus.  The Veteran informed the examiner that the tinnitus began in 1971 or 1972 and was not related to a specific event or circumstance.  The examiner opined that the tinnitus was less likely than not caused by or the result of military noise exposure.  The rationale provided was that the Veteran's tinnitus reportedly began four or five years after the Veteran's military service and the Veteran was unable to relate the tinnitus to any specific event or circumstance.  The examiner wrote that noise induced tinnitus does not typically have a delayed onset.  

The Board finds the report of the July 2012 VA audiological examination should be accorded significant probative weight with regard to the etiology opinions.  The examiner had access to and reviewed the pertinent evidence, a physical examination was conducted and the examiner reviewed the Veteran's self-reported history.  The examiner's opinions that the hearing loss and tinnitus were not linked to active duty were supported by adequate rationales.  With regard to hearing loss, the examiner found that the service treatment records were negative for pertinent hearing loss symptomology, he addressed and provided a rationale for why there was a shift in some hearing thresholds during active duty and he analyzed the post-service audiograms and arrived at the conclusion that the test results were not typical of noised induced hearing loss.  Thus the rationale was based on both the in-service symptomology (or lack thereof) and post-service medical evidence.  Speaking about tinnitus, the examiner supported his opinion that the condition was not related to service.  The examiner cited to the Veteran's own self-reported history that his tinnitus began subsequent to active duty and pointed to the medical principle that noise induced tinnitus did not have a delayed onset.  Based on the above, the Board finds that the report of the July 2012 VA examination constitutes competent probative evidence which demonstrates that the Veteran's hearing loss and tinnitus were not etiologically linked to his active duty service.  

The Board finds that the preponderance of the competent probative evidence of record demonstrates that the Veteran's current hearing loss and tinnitus are not linked to the Veteran's active duty service in any way.  Service connection is not warranted.  In reaching this decision the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.




ORDER

The appeal is denied. 



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


